Name: Council Regulation (EEC) No 4089/87 of 22 December 1987 opening and providing for the administration of a Community tariff quota for sweet, clear-fleshed cherries, marinated in alcohol, falling within code ex 2008 60 39 of the combined nomenclature and intended for the manufacture of chocolate products (1988)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 382/24 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4089/87 of 22 December 1987 opening and providing for the administration of a Community tariff quota for sweet, clear-fleshed cherries, marinated in alcohol, falling within code ex 2008 60 39 of the combined nomenclature and intended for the manufacture of chocolate products (1988) Communities (TARIC); whereas, with effect from that date, the combined nomenclature and, where appro ­ priate, the TARIC code numbers, should be used for the description of the products covered by this Regulation ; Whereas it is in particular necessary to allow all Community importers equal and uninterrupted access to the quota and to ensure uninterrupted application of the rates laid down for the quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , in the present case, it seems advisable not to allocate this quota among the Member States but to allow them to draw against the quota volume such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quota is being used up and inform the Member States accordingly; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community production of sweet, clear-fleshed cherries marinated in alcohol and intended for the manufacture of confectionery (in particular chocolate products) is currently insufficient to meet the requirements of the user industries in the Community; whereas the Community depends to a considerable extent on imports from third countries for its supplies of products of this type ; whereas it is in the Community's interest to suspend partially the customs duty for the products in question, within a Community tariff quota of an appropriate volume ; whereas, in order not to interfere with the prospects for developing production in the Community and at the same time ensure an adequate supply to satisfy user industries, it is advisable that the tariff quota should cover only products which meet certain criteria relating to use, to open the quota for the period 1 January to 31 December 1988 , and to set the volume at 3 000 tonnes , this being the quantity it is necessary to import from third countries during that period, and to set the quota duty at 10 % ; Whereas the Community has adopted, with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States ; whereas , in order to accom ­ modate specific Community rules, this nomenclature has been expanded into an integrated tariff of the European HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 the customs duties applicable to imports of the products specified below shall be suspended at the level indicated and within the limits of a Community tariff quota as follows : Order No CN code Description Volume of quota(tonnes) Rate of duty (0/0 ) 09.2713 ex 2008 60 39 Sweet, clear-fleshed cherries, marinated in alcohol, of a diameter not exceeding 18,9 mm, stoned, intended for the manufacture of chocolate products (') 3 000 10 (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. 31 . 12 . 87 Official Journal of the European Communities No L 382/25 Within the limits of this tariff quota, Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 2 . If an importer indicates that he is about to import the product in question into a Member State and applies to use the quota, the Member State concerned shall inform the Commission and draw an amount corre ­ sponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that they draw from the quota in accordance with Article 1 (2) in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the product concerned have access to the quota so long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the product concerned against the amounts they have drawn as and when the goods are entered for free circulation. 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM